            Case 2:20-cv-00949-JAD-EJY Document 26 Filed 11/17/20 Page 1 of 4




 1   SAO
     KIMBALL JONES, ESQ.
 2
     Nevada Bar No.: 12982
 3   SIRIA L. GUTIERREZ, ESQ.
     Nevada Bar No.: 11981
 4   BIGHORN LAW
     2225 E. Flamingo Road
 5   Building 2, Suite 300
     Las Vegas, NV 89119
 6
     Phone: (702) 333-1111
 7   Email: Kimball@BighornLaw.com
            Siria@BighornLaw.com
 8   Attorneys for Plaintiff
                              UNITED STATES DISTRICT COURT
 9

10                                   DISTRICT OF NEVADA

11   EDNA SANDRA BOCK-KASMINOFF, an                  Case No.: 2:20-cv-00949-JAD-EJY
     individual,
12
                     Plaintiff,
13   v.
14
     WALMART, INC., a Foreign Corporation DBA
15   WALMART SUPERCENTER #5259; DOE
     STORE MANAGERS I through X; DOE
16   STORE ASSOCIATES I through X; DOE
     MAINTENANCE ASSOCIATES I through X;
17   DOE JANITORIAL ASSOCIATES I through
18   X; DOES I - X; ROE MAINTENANCE
     COMPANIES XI through XX; inclusive, jointly
19   and severally,

20                  Defendants.
21        STIPULATION AND ORDER TO EXTEND DISCOVERY DEADLINES (First Request)
22
            Pursuant to LR 26-3, IT IS HEREBY STIPULATED AND AGREED, by and between
23
     Plaintiff, EDNA SANDRA BOCK-KASMINOFF, by and through her attorneys, KIMBALL JONES,
24
     ESQ. and SIRIA L. GUTIERREZ, ESQ., of BIGHORN LAW, and Defendant, WALMART, INC., by
25

26   and through their attorneys, ROBERT K. PHILLIPS ESQ. and TIMOTHY D. KUHLS, ESQ., that the

27

28
                                              Page 1 of 4
             Case 2:20-cv-00949-JAD-EJY Document 26 Filed 11/17/20 Page 2 of 4



     discovery deadlines and continuance of trial is sought by all parties to this litigation be extended as
 1
     follows:
 2

 3      A.        STATEMENT SPECIFING THE DISCOVERY COMPLETED:

 4           The following discovery has been completed by the parties:
 5           1.     The parties have produced initial disclosures pursuant to FRCP Rule 26(a)(1)(A);
 6
             2.     The parties have provided supplemental disclosures pursuant to FRCP Rule
 7
                    26(a)(1)(A);
 8
             3.     Defendants have propounded written discovery on Plaintiffs;
 9

10           4.     Plaintiffs have responded to Defendants’ written discovery;

11           5.     Plaintiffs have propounded written discovery on Defendants;

12           6.     Defendants have responded to Plaintiffs’ written discovery; and
13           7.     Independent Medical Examination of Plaintiff.
14
        B.        A SPECIFIC DESCRIPTION OF THE DISCOVERY THAT REMAINS TO BE
15
                  COMPLETED:
16
             1.     Designation of experts by both parties;
17

18           2.     Depositions of experts;

19           3.     Deposition of Plaintiff;

20           4.     Depositions of Defendant’s N.R.C.P. 30(b)(6) Witness(es);
21
             5.     Site inspection of Defendants’ premises [TBD – January 2021];
22
             6.     Potential written discovery may be propounded as follow-up to the depositions yet to
23
                    be completed.
24
             7.     Any other discovery which may be determined as relevant and necessary by the parties;
25

26                  and

27

28
                                                    Page 2 of 4
             Case 2:20-cv-00949-JAD-EJY Document 26 Filed 11/17/20 Page 3 of 4



        C.      THE REASONS WHY THE DISCOVERY REMAINING WAS NOT COMPLETED
 1
                WITHIN THE TIME LIMITS SET BY THE DISCOVERY ORDER:
 2

 3           The parties request a 90-day extension of all deadlines for the following reasons:

 4           First, Plaintiff’s counsel tested positive for COVID-19 on November 9, 2020. As such, she
 5   remains unavailable to prepare expert disclosures pleadings and disclose expert opinions.
 6
     Accordingly, Plaintiff’s counsel’s recent diagnosis is also why the parties could not file this request
 7
     before 21-days before the deadline expired. Defendant’s counsel was put on notice of the diagnosis
 8
     on November 13, 2020 and understands with the current uptick in reported cases, that the health and
 9

10   safety of Plaintiff’s counsel comes first.

11           This recent diagnosis was the most recent for Plaintiff’s trial team although it should be noted

12   the team has been struggling with COVID-19 diagnosis, treatment, isolation, and recovery since mid-
13   October 2020, but did not anticipate it overtaking the entire trial team for this matter.
14
             Additionally, Defendant Walmart is entering a black-out period from now until the end of the
15
     holiday season. As a result, Plaintiff anticipates not being able to conduct a site inspection due to both
16
     the black-out period and additional safety precautions with COVID-19 regarding the amount of
17

18   people from the public that will be allowed on location until January 2021 at the earliest.

19      D.      A PROPOSED SCHEDULE FOR COMPLETING ALL REMAINING

20              DISCOVERY:
21
                                                    Old Deadline            New Deadline
22
             Close of Discovery:                    01/15/2021              04/15/2021
23
             Disclosure of Experts:                 11/16/2020              02/15/2021
24
             Rebuttal of Experts:                   12/18/2020              03/18/2021
25

26           Dispositive Motions:                   02/12/2021              05/13/2021

27           Pretrial Order and FRCP
             26(a)(3) Disclosures:                  03/16/2021              06/14/2021
28
                                                      Page 3 of 4
            Case 2:20-cv-00949-JAD-EJY Document 26 Filed 11/17/20 Page 4 of 4




 1
             Per the foregoing, the Parties and each’s respective counsel agree that a site inspection will occur
 2

 3   pursuant to FRCP 34 pending changes to COVID-19 restrictions by January 31, 2021 and so long as duly

 4   noticed by counsel. The parties agree not to hire or retain any affirmative experts in this matter from
 5   November 17, 2020 to February 15, 2021 aside from Plaintiff’s liability expert who resides in California
 6
     and has been unable to perform a site inspection due to COVID concerns. This request is not being made
 7
     for purposes of unduly delaying discovery or the trial of this matter. This request is made in good faith
 8
     and with excusable neglect as to the unanticipated events that have transpired at Plaintiff’s counsel’s firm.
 9

10    Dated: 11/16/2020                               Dated: _11/16/2020
11
      BIGHORN LAW                                     PHILLIPS SPALLAS & ANGSTADT LLC
12

13    /s/ Siria L. Gutiérrez                          /s/ Timothy D. Kuhls_____
      KIMBALL JONES, ESQ.                             ROBERT K. PHILLIPS, ESQ.
14    Nevada Bar No.: 12982                           Nevada Bar No. 11441
15    SIRIA L. GUTIERREZ, ESQ.                        TIMOTHY D. KUHLS, ESQ.
      Nevada Bar No.: 11981                           Nevada Bar No. 13362
16    2225 E. Flamingo Road                           504 South Ninth Street
      Building 2, Suite 300                           Las Vegas, NV 89101
17    Las Vegas, Nevada 89119                         Attorneys for Defendants
      Attorneys for Plaintiff
18

19

20

21
                                                     ORDER
22
             IT IS SO ORDERED:
23                                           ____________________________________
24                                           UNITED STATED MAGISTRATE JUDGE

25           Dated: November 17, 2020

26

27

28
                                                      Page 4 of 4
